Woods, J.,
delivered the opinion of the court.
Mules sold by the landlord to his tenant are as necessary to the cultivation and production of crops as mules rented. If the tenant has no team, as is generally the case, there can be no cultivation or production of crops unless'the landlord makes the advances necessary to supply the need. Why the lien exists for rent of mules, and not for the purchase-price of mules sold, we are unable to see. And why food and farming utensils, and provender for stock, are supplies, and the all-important mule is not, we are unable to see. Every thing furnished to make the crop, all advances for necessary and usual means and appliances for cultivating and producing the crop, are covered by the lien conferred hy section 1301, code of 1880. Chiefest among these means and appliances the mule is fairly entitled to be ranked, and his rental value, or his purchase-price, alike are embraced in the word “ supplies,” in the section referred to.
1 The taking of a rent note of $720 for the use of the land for the year 1891, and the taking of a promissory note for $305 for the two mules, reciting that Mrs. Trimble retained her lien on the mules and crop until paid, was no waiver of her landlord’s lien. They were each but simple evidences of the respective debts, and neither conferred upon her any other or greater security than she already had.

Reversed.